Citation Nr: 0942084	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-14 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1941 to 
October 1945.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In June 2008 and July 2009, the Board 
remanded the appellant's claim.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2005; the immediate cause of 
death was hepatocellular carcinoma.

2.  At the time of the Veteran's death, service connection 
was in effect for below-the-knee amputation of the right leg 
and multiple scars resulting from shrapnel fragment wounds.

3.  A service-connected disability was not the principal or 
contributory cause of the Veteran's death.

4.  The disease process leading to the Veteran's death is not 
attributable to his active military service and it was not 
caused or made worse by any service-connected disability.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through August 2005, September 2005, and July 2008 notice 
letters, the appellant was notified of the information and 
evidence needed to substantiate her claim.  The United States 
Court of Appeals for Veterans Claims has held that the 
general notice requirements for Dependency and Indemnity 
Compensation (DIC) claims is to include:  (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  See Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  The July 2008 letter contained 
Hupp-compliant notice pursuant to the Board's June 2008 
remand.  Although the complete notice was not provided until 
after the RO initially adjudicated the appellant's claim, the 
claim was properly re-adjudicated in September 2009, which 
followed the July 2008 notice letter.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the August 2005, September 2005, 
and July 2008  notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the appellant was notified that VA was 
responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  
Additionally, the notice letters asked the appellant to 
submit medical evidence, opinions, statements, and treatment 
records pertaining to the cause of the Veteran's death.  
Consequently, a remand of this DIC issue for further 
notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file.  
Records from multiple private treatment providers identified 
by the appellant have also been obtained, including records 
from Jefferson Memorial Hospital.  The records from Jefferson 
Memorial were associated with the file pursuant to the June 
2008 remand and considered by the agency of original 
jurisdiction in September 2009 pursuant to the July 2009 
remand.  Additionally, in October 2008, a VA medical opinion 
was obtained in connection with the appellant's claim, the 
report of which is of record.  The opinion was provided 
pursuant to the June 2008 remand and contains sufficient 
evidence by which to determine whether the Veteran's death 
was caused by service-connected disability or was otherwise 
related to his active military service.  Significantly, the 
appellant has not otherwise alleged that there are any 
outstanding medical records probative of her claim on appeal 
that need to be obtained.  Thus, VA has properly assisted the 
appellant in obtaining any relevant evidence, including the 
medical records produced near the time of the Veteran's 
death.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, 
certain chronic diseases, such as malignant tumors, may be 
presumed to have been incurred during service if the disease 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

A surviving spouse of a qualifying veteran who died as a 
result of a service-connected disability is entitled to 
receive DIC.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.312 (2009).  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were debilitating effects and general impairment of health to 
an extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

According to his death certificate, the Veteran died on July 
[redacted], 2005, at his home.  The immediate cause of death was 
listed as hepatocellular carcinoma.  No other immediate 
cause, underlying cause, or significant condition 
contributing to death was listed on the death certificate.

At the time of his death, the Veteran was service connected 
for below-the-knee amputation of the right leg and multiple 
scars resulting from shrapnel fragment wounds.  Service 
connection had been in effect for loss of flexion of the 1st, 
2nd, and 3rd toes of the right foot with muscle atrophy as 
residuals of a gunshot wound prior to the amputation in 
February 2000 at Jefferson Memorial.

The appellant primarily contends that service connection for 
the cause of the Veteran's death should be granted because 
the Veteran's service-connected below-the-knee amputation of 
the right leg was a contributory cause of death.  
Specifically, she asserts that cancer was present in the bone 
and lymph nodes near the site of the amputation and may have 
metastasized to the liver.

A review of the post-service medical records reveals that the 
Veteran was first diagnosed with hepatocellular carcinoma in 
early May 2005 at Jefferson Memorial after a liver biopsy.  
Records from Jefferson Memorial and P.A.S., M.D., contain MRI 
reports showing metastatic cancerous lesions in the area of 
the thoracic spine, lumbar spine, and right femur shaft.  The 
Veteran also had a history of colon cancer that was 
apparently treated successfully in 1996.

In October 2008, a VA examiner provided a medical opinion in 
connection with the claim.  The examiner reviewed the claims 
file and noted an accurate medical history, including the in-
service shrapnel wound to the right leg and eventual below-
the-knee amputation in February 2000.  The examiner noted 
that the Veteran had a history of successfully-treated 
colorectal cancer in 1996 and he was found to have widely 
metastatic cancer of the abdomen, spine, and right femur 
midshaft in May 2005.  It was noted that several testing 
reports from Jefferson Memorial listed a diagnosis of colon 
cancer metastatic to the liver.  The examiner stated that, 
during the course of radiation treatment, the Veteran 
developed a left lower extremity deep vein thrombosis 
requiring hospitalization for anticoagulation.  The examiner 
noted that the Veteran passed away on July [redacted], 2005, and that 
the cause of death listed on the death certificate was 
hepatocellular carcinoma.

Based on a review of the record, the VA examiner gave the 
opinion that it is not likely that the Veteran's service-
connected right below-the-knee amputation contributed 
substantially or materially to the cause of his death from 
widely metastatic colon cancer including liver metastases, or 
that there was a causal relationship between the amputation 
and the Veteran's death.  The examiner stated that it 
appeared that the liver cancer was actually metastasized from 
the colon based on the description of the appearance of the 
lesions in the liver and the diagnosis listed as the 
indication for the imaging performed at that time.  The 
examiner noted that both liver cancer and colon cancer 
commonly metastasize to the bones and she found that the 
Veteran's lesion in the right midshaft of the femur was not a 
primary cancer, but was described as a metastatic lesion, 
which was one of numerous bone metastases from the colon 
cancer.  Significantly, the examiner stated that there was no 
indication there were problems with the amputation wound at 
that point in time, and wounds and amputations in the lower 
extremities are not known to cause colon cancer or liver 
cancer.  The examiner referenced an August 2002 VA 
examination report that indicated that the amputation wound 
was well healed at that time.

With respect to whether the Veteran's hepatocellular cancer 
was related to his military service, the October 2008 VA 
examiner stated that she was unable to comment on a 
relationship between an in-service history of gastric ulcer 
and the Veteran's death from metastatic colon cancer without 
resorting to mere speculation.  However, the examiner did 
comment on the matter when she stated that there is no 
indication or evidence in the available records that the 
Veteran's gastric ulcer from 1944 contributed in any way to 
his eventual death from widely metastatic colon cancer 
including metastatic liver cancer.  The examiner noted that 
the record was silent as to any history of chronic 
gastrointestinal disease, chronic liver disease, or heavy 
alcohol use.

In consideration of the evidence of record, the Board finds 
that a service-connected disability was not the principal or 
contributory cause of the Veteran's death.  The evidence 
shows that the Veteran died as the result of hepatocellular 
carcinoma.  There is no indication in the medical evidence 
that the Veteran's below-the-knee amputation of the right leg 
or scars from the in-service shrapnel wound was part of the 
disease process leading to his death.  None of the several 
medical professionals at Jefferson Memorial linked the 
Veteran's death to his amputation.  According to the 
appellant, A.P., M.D., was the Veteran's primary treating 
physician at Jefferson Memorial.  Dr. A.P. certified the 
death certificate and did not list any immediate cause, 
underlying cause, or other significant conditions other than 
hepatocellular carcinoma.  The October 2008 VA examiner 
provided a probative opinion on the matter based on a review 
of the record.  Although additional records from Jefferson 
Memorial were associated with the claims file after the 
opinion was provided, the records are either irrelevant to 
the requested opinion or contain additional evidence showing 
the Veteran had metastatic cancer of the colon and liver.  
The additional evidence does not call into question the VA 
examiner's opinion.  The examiner's opinion is persuasive 
because it was explained that the cancer found in the 
Veteran's right femur metastasized to the area from the 
cancer and liver, and that the bone cancer in the femur would 
not originate there as a result of the amputation.  This 
finding has support in the record as the evidence from 
Jefferson Memorial does not suggest that the Veteran's cancer 
in the right femur was a primary cancer.

The Board also finds that the disease process leading to the 
Veteran's death is not attributable to his active military 
service.  The Veteran's service treatment records are 
negative for a diagnosis of cancer.  Records from Jefferson 
Memorial dated prior to May 2005 show no diagnosis of or 
treatment for hepatocellular carcinoma.  None of the medical 
professionals linked the Veteran's cancer to his military 
service or in any way suggested such a possibility.  Although 
the VA examiner stated that she could not comment on a 
relationship between the Veteran's hepatocellular carcinoma 
and an in-service gastric ulcer without resorting to 
speculation, the examiner in fact discussed the absence of a 
positive relationship when she stated that there was no 
indication or evidence in the available record that the 
Veteran's gastric ulcer contributed in any way to his 
eventual death from metastatic colon and liver cancer.  Thus, 
it represents probative opinion evidence against this aspect 
of the claim.  In view of the evidence showing that the 
Veteran's service-connected below-the-knee amputation of the 
right leg or scars was not the principal or a contributory 
cause of the Veteran's death, and that the disease process 
leading to the Veteran's death in the form of hepatocellular 
carcinoma is not attributable to his active military service, 
and it was not caused or made worse by any service-connected 
disability, service connection for the cause of the Veteran's 
death is not warranted.

Additionally, the Board notes that the evidence does not show 
that a malignant tumor manifested itself to a compensable 
degree within one year of the Veteran's separation from 
military service.  Even VA examination reports that were 


prepared shortly after the one-year time period in May 1947 
and July 1949 did not reflect that the Veteran had a 
malignant tumor.  As noted above, colon cancer was first 
identified in treatment records dated in 1996, which was over 
50 years after service.  Hepatocellular carcinoma was first 
identified in May 2005, which was nearly 60 years after his 
service.  Thus, service connection for the cause of the 
Veteran's death is not warranted on a presumptive basis for 
malignant tumor.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The Board has considered the appellant's contentions that the 
cancer leading to the Veteran's death originated in the area 
of the below-the-knee amputation of the right leg and spread 
to other areas of his body, including the colon, liver, lymph 
nodes, and spine, and that his death was otherwise the result 
of the amputation.  In this case, given the complexities of 
the medical questions involved, the Board does not find that 
lay evidence is competent or sufficient to establish a 
relationship between the Veteran's death and a service-
connected disability or otherwise represent probative 
evidence regarding the metastatic process of the Veteran's 
cancer.  There is no indication that the appellant has 
appropriate medical training or expertise to address these 
matters.

For all the foregoing reasons, the Board finds that the claim 
of service connection for the cause of the Veteran's death 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


